DETAILED ACTION
This action is responsive to communications filed on March 7, 2022. 


Information Disclosure Statement
The information disclosure statement (IDS(s)) submitted on 03/07/2022 is/are in compliance with the provisions of 37 C.F.R. 1.97. Accordingly, the IDS(s) is/are being considered by the examiner.

ALLOWABLE SUBJECT MATTER
	Claims 1-4, 6-10, 12-16, and 18 are allowed.
	
Further, see the Examiner’s Statement for Reasons for Allowance in the NOA dated February 08, 2022.

Note
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Hu et al., A Streaming Digital Ink Framework for Multi-Party Collaboration, 2012, University of Western Ontario, pp. 1-15;
	Blagojevic et al., Using data mining for digital ink recognition: Dividing text and shapes in sketched diagrams, 2011, Computers and Graphics 35, pp. 976-991.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center 





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176